Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

















Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al.


I.  The showing of WU:  

As is illustrated in Figure 2, Wu disclosed an infrared Night assistant driving system that includes:

A) An infrared camera (e.g., @ 3 and 52) for capturing infrared images of an environment around an automobile;

B) A display for presenting the captured images to the driver of the automobile; 

C) A steering wheel sensor (@ 11) for sensing the steering wheel angle of the steering wheel of the vehicle and hence the direction the vehicle is moving (straight ahead, the degree to the left, or the degree to the right(;  and 

D) A controller (@ 2 ) for rotating the infrared camera (@3) so as to point and capture images in the direction that the automobile is moving as determined by the steering wheel sensor (@ 11).  


II.  Differences:  

Claim 1 differs from the showing of Wu only in that Wu does not describe 
 the system as comprising:

1) A left and a right irradiator and, more particularly, left and right infrared irradiators for respectively emitting infrared radiation towards the left and right side regions of the vehicle/automobiles; and

wherein the controller is configured to increase the intensity of the infrared emitted by the left/right emitter based on first/second information indicating movement of the vehicle/automobile to the left/right.








III.  The showing of Hayami and Taniguchi & Obviousness:  

In an analogous environment, Hayami discloses a light system for an automobile that included:

A) A pair of forward facing left and right headlamps (7L and 7R):

B) A plurality pairs of left and right sideward facing auxiliary lamps [(8L and 8R), (9L and 9R), (10L and 10R)] – 

i.e., respective pairs of right and left irradiators to emit light towards the respective left and right side regions of the vehicle;  

C) A steering sensor (@ 3) – as in Wu - for sensing a steering angle of the automobile and, more particularly, detecting whether it is moving straight ahead or the degree to which it is moving to the left or the right; and

D) A controller (ECU) - as in Wu – for controlling the light distribution (emitted light intensities) of the lamps [(7L and 7R), (8L and 8R), (9L and 9R), (10L and 10R)] as a function of the sensed steering direction.

[Note: Figure 1; lines 15-30 of column 7; and Figures 5-11].

According to the showing of Hayami, it would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Wu to have included the right and left pairs of controller controlled sideward emitting irradiators to in order to have dynamically illuminated the side regions to which the infrared camera was pointed under control of the controller – thereby desirably enhancing the quality of the images being captured via illumination thereof.  Being that the camera in Wu is described as an infrared camera for nighttime imaging requiring IR radiation, and being that the use of infrared irradiation was known to have been less intrusive to other persons as evidenced by Taniguchi,1  it would have been obvious to one of ordinary skill in the art to have implemented the right and left irradiators as infrared emitters.  





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al. for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Wu, the intensities of the irradiators on the inward side of the curve are increased [See Figures 9 and 10 of Hayami].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al. for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Wu, the intensities of the irradiators on the inward side of the curve increase as a function of steering angle [See Figures 9-11 of Hayami].




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al. for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Wu, the intensities of the irradiators on the inward side of the curve increase as a function of sharp steering angles – i.e., turns [See Figure 11 of Hayami].  Such sharp turns correspond to turns for which the lighting/activation of the turn signal by the driver warning other drivers of the turn are performed (the claim does not require the intensity to occur in response to the lighting only that it corresponds thereto).  





Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al. for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Wu, the intensities of at least ones of the pairs of the irradiators (i.e., A10) only increase for speeds below 90Km/h [See Figures 23 of Hayami].




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al. for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Wu, the infrared camera system is provides as part of a vehicle.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2013/0208118 to Wu in view of US Patent Document #6,481,876 to Hayami et al and US Patent Document #2012/0002050 to Taniguchi et al. for the same reasons that were set forth above with respect to claim 1, further in view of US Patent Document #2009/0034281 to Hamkens.  

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Wu in accordance with the showings of Hayami and Taniguchi for the reasons set forth above with respect to claim 1.

Claim 13 further requires the emitter to be disposed in a housing body of the vehicle wherein the housing comprises a cover and wherein the cover comprises an emblem on the outer surface thereof.  

As is illustrated in Figures 1 and 2, Hamkens has been cited as evidencing that it was well-known for the construction of a conventional vehicle lamps/emitters of motor vehicles to have comprised a reflector/housing (e.g. @ 12), the emitter/lamp per se (e.g., @ 10), and a lens/cover (e.g., @ 2) which lens/cover was known to have included an emblem stamped on the outer surface of the inner facing side thereof [ @ paragraph 0031].  It would have been obvious to one of ordinary skill in the art to have constructed the lamps/emitters required in the modified system of Wu via using such well known structures – e.g., to have obtained the well-known benefits thereof (reduced production costs, ease of lamp/emitter replacement, and noticeable placement of company emblem/logo). 2






Claims 2, 4-6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	







    
        
            
    

    
        1 Taniguchi has been cited as evidencing a system for monitoring the surroundings of an automobile using a camera and a plurality of light sources. Taniguchi evidences that it was known as having been desirable to have implemented such a system using infrared emitters/sources and cameras so as not to dazzle other persons and/or drivers in the surrounding environment [e.g., Note paragraph 0080].
        
        2 Further, the elements in the combination perform the same function as they did separately and the results of the combination, by known methods, would have therefor been predictable. The result of the combination being a vehicles with a housing and lens structure for protecting the required emitter/lamp from the physical elements.